Case 5:21-mj-00182-RBF Document 2 Filed 02/12/21 Page 1 of 4
Case 5:21-mj-00182-RBF Document 2 Filed 02/12/21 Page 2 of 4
          Case 5:21-mj-00182-RBF Document 2 Filed 02/12/21 Page 3 of 4




V.     NOTICE OF APPLICABILITY OF TEMPORARY DETENTION OF UP TO 10 DAYS

       Temporary detention. The Government gives notice, pursuant to 18 U.S.C. § 3142(d), that

Defendant is subject to temporary detention of up to ten days, as Defendant may flee or pose a danger

to any other person or the community, and Defendant was:

       at the time the offense was committed, on release pending trial for a felony offense

       at the time the offense was committed, on release pending imposition or execution of
       sentence, appeal of sentence or conviction, or completion of sentence for an offense

       at the time the offense was committed, on probation or parole for an offense

       and is not, a United States citizen or not admitted lawfully for permanent residence



                                              Respectfully submitted,

                                              $6+/(< & +2))
                                              United States Attorney

                                                     6
                                      BY:     ____________________________
                                              DAPHNE NEWAZ
                                              Assistant United States Attorney
                                              %DU 1R 24056036
                                              601 NW Loop 410, Suite 600
                                              San Antonio, Texas 78216-5512
                                              Phone: (210) 384-7100
           Case 5:21-mj-00182-RBF Document 2 Filed 02/12/21 Page 4 of 4




                         UNITED STATES MAGISTRATE COURT

                             WESTERN DISTRICT OF TEXAS

                                 SAN ANTONIO DIVISION


UNITED STATES OF AMERICA,                      Œ
                                               Œ
       Plaintiff,                              Œ       SA-21-MJ-182
                                               Œ
v.                                             Œ
                                               Œ
ALONSO RIVERA, JR.                             Œ
                                               Œ
       Defendant.                              Œ



                                          ORDER

       On this date the Court considered the Government’s Motion to Detain Defendant, and the

Court having reviewed said motion enters the following Orders:

       IT IS HEREBY ORDERED that the Defendant be temporarily detained pending a

hearing on the Government’s Motion and until further Order of the Court, pursuant to 18 USC

3142(f).

       IT IS FURTHER ORDERED that Defendant’s bond hearing is set for

_________________________ at _______ a.m. / p.m.



       SIGNED AND ENTERED on:_______________


                                           ___________________________________

                                           UNITED STATES MAGISTRATE JUDGE
